Citation Nr: 0329498	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1967 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and August 1997 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  

By a May 1997 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for PTSD.  In 
addition, by an August 1997 rating action, the RO continued 
to deny the appellant's claim for service connection for 
PTSD.  In October 1997, the appellant submitted a letter to 
the RO.  In the letter, the appellant requested that the 
rating decisions relative to his claim for PTSD be reversed 
and that service-connected be granted for his claim.  

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 20.200, 20.201 (2003).  An NOD is a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201.  A veteran must file a notice of disagreement with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a) (2003).  While 
special wording is not required, the notice of disagreement 
must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  § 20.201.

In the instant case, the Board recognizes that the RO has 
construed an October 2000 statement from the appellant's 
representative as a valid NOD as to a September 2000 rating 
action (where the RO continued to deny the appellant's claim 
for service connection for PTSD).  However, in light of the 
above, the Board finds that the October 1997 correspondence 
from the appellant clearly expressed disagreement with the 
May and August 1997 rating decisions, and a desire to contest 
the result.  It was filed in writing by the appellant to the 
RO, and within one year after the date of mailing of notices 
of the May and August 1997 rating decisions.  Therefore, the 
October 1997 letter is a valid NOD to the May and August 1997 
rating actions.  Moreover, the Board also finds that the 
appellant perfected his appeal within 60 days of the issuance 
of the SOC in February 2002.  


REMAND

In the instant case, the appellant has presented evidence of 
a current diagnosis of PTSD and medical opinions suggesting 
that his PTSD is related to his period of active service, 
specifically to his period of service in Vietnam.  In this 
regard, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).  

In this case, the appellant notes that while he was in the 
military, he was stationed in Vietnam from November 1968 to 
November 1969.  Specifically, the appellant indicates that he 
was stationed at Long Binh as part of the 553rd Heavy 
Equipment Maintenance Company, and that he drove in convoys.  
He reveals that he was a mechanic during the first part of 
his tour in Vietnam, and that he later drove a truck.  
According to the appellant, he came under mortar and rocket 
attacks numerous times while driving in convoys.  The 
appellant further reports that one night he was driving in a 
convoy when he hit a jeep and a South Vietnamese soldier was 
killed.  In addition, he states that he also witnessed a 
mortar attack during the TET offensive at Long Binh and saw 
three men get killed from a mortar shell. 

The appellant's two separation certificates show that he 
served in the United States Army from August 1967 to July 
1971, and that he served in Vietnam from November 1968 to 
November 1969.  The appellant's Military Occupational 
Specialty (MOS) included "Eng. (engineer) Pwr. Trn. Rpmn. 
(repairman)," and "Eng. Rpmn."  

In November 1996, the RO requested that the National 
Personnel Records Center (NPRC) furnish the appellant's 
personnel file.  In May 1997, the NPRC responded that the 
appellant's personnel file was "not a matter of record."  

In April 1999, the RO requested that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Service Environmental Support Group (ESG)) 
confirm the appellant's alleged stressors.  At that time, the 
RO informed the USASCRUR that the appellant claimed that he 
was in a truck wreck in Vietnam, and that in January or 
February 1969, during TET, about 130 mortars and rockets hit 
his compound at Long Binh.  The RO noted that the appellant's 
last duty assignment was "HHC USA Camp Carroll, APO 96460, 
Eighth Army."  In September 2000, the USASCRUR responded 
that they had coordinated their research with the U.S. Army 
Criminal Investigation Command (CID) and that the CID had 
been unable to locate any records to substantiate the 
appellant's claim of being involved in an accident that 
killed an Army of Republic of Vietnam (ARVN) soldier.  The 
USASCRUR also submitted an extract from an Operational 
Report-Lessons Learned (OR-LL) submitted by the 29th General 
Support Group for the period ending in April 1969.  According 
to the USASCRUR, the OR-LL reported on enemy activities and 
causalities sustained in the Long Binh area during the 1969 
TET offensive.  

In light of the above, the Board observes that at the time 
the RO had requested that the USASCRUR verify the appellant's 
stressors, the RO had not yet received information from the 
appellant concerning his unit of assignment.  The Board notes 
that it was not until March 2002 that the RO received a 
correspondence from the appellant wherein he informed them 
that he had been assigned to the 553rd Heavy Equipment 
Maintenance Company while he was stationed in Vietnam.  Thus, 
there is no indication that the RO subsequently provided the 
USASCRUR with this information so that they could conduct an 
additional search in order to determine whether the 
appellant's claimed stressors could be corroborated.  The 
provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged inservice traumatic stressor, it is necessary to 
develop this evidence."  Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Since the development outlined in the 
manual includes providing stressor information to the proper 
administration, USASCRUR, in an attempt to verify the claimed 
stressor, this procedure is deemed necessary.  Additionally, 
to conform to the ruling of the United States Court of 
Appeals for Veterans Claims (Court), the RO must allow the 
appellant to supplement his statement and reevaluate it if 
the USASCRUR is able to obtain some, but not all, of the 
stressor information submitted.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99-100 (1993).  Such development is necessary before 
the Board can proceed with its appellate review of the claim.  
Cohen, 10 Vet. App. at 128, 136-67.  (In reviewing any 
records obtained, the RO should take note that the Court held 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), that 
corroboration of every detail is not required to satisfy the 
§ 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.)

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  In this regard, 
the RO should specifically request that 
the appellant provide documentation of 
his unit(s) of assignment while he was 
stationed in Vietnam.  Any other 
personnel records that may be in the 
veteran's possession should also be 
sought.  The appellant should be advised 
that this information is necessary to 
obtain supporting evidence of the 
occurrence of the stressful events.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The RO should once again attempt to 
obtain the appellant's personnel records.  
Any records or information obtained must 
be made part of the claims folder.

4.  After completing the above, the RO 
should once again attempt to verify the 
occurrence of the appellant's claimed 
stressors.  In this regard, the RO should 
resubmit the list of the appellant's 
alleged stressors, together with the 
appellant's separation certificates and 
any other personnel records, to the 
USASCRUR.  If the appellant had provided 
the RO with his unit(s) of assignment 
while he was stationed in Vietnam, the RO 
should provide such information to the 
USASCRUR.  If the appellant did not 
provide his Vietnam unit(s) of 
assignment, the RO should inform the 
USASCRUR that the appellant had claimed 
that he had served with the 553rd Heavy 
Equipment Maintenance Company while he 
was stationed in Vietnam.  THE USASCRUR 
should be requested to conduct a search 
in all of the available and appropriate 
sources, and provide any information 
which might corroborate the stressors, 
including, but not limited to, any 
historical records and/or operational 
reports for the 553rd Heavy Equipment 
Maintenance Company.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
to that effect should be placed in the 
claims file.  

5.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issue 
on appeal.  If any such action does not 
resolve the claim, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

